IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00290-CR
 
Jeremy Paul Carrell,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the County Court at Law
Walker County, Texas
Trial Court No. 06-1563
 

ABATEMENT ORDER





 
            Appellant’s brief is overdue in this appeal. 

            We abate this appeal to the trial
court to conduct any necessary hearings within 30 days of the date of this
Order pursuant to Texas Rule of Appellate Procedure 38.8(b)(2) and (3).  Tex. R. App. P. 38.8(b)(2), (3).
            The supplemental clerk’s and reporter’s
records required by the rule, if any, are ordered to be filed within 45 days of
the date of this Order.  See id.
 
                                                                        PER
CURIAM
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Appeal
abated
Order
issued and filed July 16, 2008
Do
not publish


ily: 'CG Times', serif">W. R. Coffey, individually and as trustee for Moody Land Company, sought a permanent
injunction against Thomas Charles Moore, Jr. and his wife Susan to compel their compliance
with certain deed restrictions governing the property the Moores are purchasing by contract for
deed from Moody Land Company.  The court signed and entered an order granting the
requested injunction on September 2, 1999.  
      The Moores timely filed their pro se notice of appeal on September 22.  See Tex. R. App.
P. 9.2(b)(1).  The clerk’s record was filed in this Court on October 12.  The court reporter
advised the Court that she had not filed the reporter’s record because the Moores had never
requested it.  Accordingly, we informed the Moores by letter dated November 22 that their
appeal would be submitted on the clerk’s record alone unless they requested the preparation of
the reporter’s record within ten days.  Id. 37.3(c)(1).  The Moores never acted on the
November 22 letter.  Accordingly, we notified them by letter dated December 15 that their
appeal would be submitted on the clerk’s record alone.  Id.
      Although their brief was due on January 14, 2000, the Moores have not filed an
appellant’s brief.  Tex. R. App. P. 38.6(a).  Appellate Rule 38.8(a)(1) provides that if an
appellant fails to timely file his brief, the Court may:
dismiss the appeal for want of prosecution, unless the appellant reasonably explains
the failure and the appellee is not significantly injured by the appellant’s failure to
timely file a brief.

Id. 38.8(a)(1).
      More than thirty days have passed since the Moores’ brief was due.  We notified them of
this defect by letter on January 28.  Id. 42.3, 44.3.  They have not responded to our letter by
requesting an extension or showing grounds for continuing the appeal, nor have they provided
a reasonable explanation for failing to file a brief.  Id. 42.3, 38.8(a)(1).  Therefore, this appeal 

is dismissed for want of prosecution.  Id. 38.8(a)(1).
 
                                                                         PER CURIAM
Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Dismissed for want of prosecution
Opinion delivered and filed February 23, 2000
Do not publish